FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                        PUBLISH                      May 7, 2021
                                                                Christopher M. Wolpert
                   UNITED STATES COURT OF APPEALS                   Clerk of Court

                                TENTH CIRCUIT



 KENNITH MEADOWS,

              Petitioner - Appellant,
 v.                                                      No. 19-1320
 RANDY LIND, Warden,

              Respondent - Appellee.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLORADO
                   (D.C. NO. 1:16-CV-02604-RBJ)


Meredith Esser, Assistant Federal Public Defender (Virginia L. Grady, Federal
Public Defender, with her on the briefs), Office of the Federal Public Defender,
Denver, Colorado, for Appellant.

Ryan A. Crane, Senior Assistant Attorney General, Criminal Appeals Section
(Philip J. Weiser, Attorney General, with him on the brief), Office of the Attorney
General for the State of Colorado, Denver, Colorado, for Appellee.


Before TYMKOVICH, Chief Judge, EBEL, and BACHARACH, Circuit Judges.


TYMKOVICH, Chief Judge.


      At the beginning of Kenneth Meadows’s trial on sex offenses held in a

small, rural Colorado district court, the trial judge excused several hard-of-
hearing potential jurors because amplification equipment was not available.

Meadows’s trial lawyer objected to the excusals, but chose not to seek a

continuance of jury selection to obtain equipment from a different location.

Meadows was convicted.

      On direct appeal in state court, Meadows raised the juror dismissal issue

but that argument was rejected by the Colorado Court of Appeals. See Aplt. App.,

Vol. I at 143–47. The Colorado Supreme Court denied certiorari review, and

Meadows was unsuccessful in state post-conviction collateral proceedings.

Meadows then challenged his conviction by filing a petition for federal habeas

corpus relief under 28 U.S.C. § 2254. In his petition, Meadows argued his

attorney’s performance at the state trial amounted to constitutionally ineffective

assistance of counsel. Meadows claimed his counsel had been ineffective by

failing to adequately object to the excusal of, or seek accommodations for, hard-

of-hearing jurors. The district court denied Meadows’s petition.

      We agree with the district court that Meadows is not entitled to habeas

corpus relief on his ineffective-assistance-of-counsel claim. We conclude that (1)

Meadows’s trial counsel was not constitutionally ineffective, and (2) Meadows

failed to show any actual prejudice resulting from his trial counsel’s performance

because he provided no reason to believe the excusal of the jurors resulted in a

fundamentally unfair trial.


                                         -2-
                                 I. Background

      A. State Court Proceedings

      In 2008, Meadows was charged with three state sex offenses related to

conduct involving his daughter. He exercised his right to a jury trial, which was

held in Jackson County, Colorado. A public defender with five years of

experience represented Meadows at trial.

      During voir dire, it became apparent that several jurors were having

difficulty hearing the questions. After some inquiry, the judge decided to dismiss

a juror who was hard of hearing and suffering from sleep apnea, citing concerns

that the juror might fall asleep in court. The judge subsequently dismissed

another hard-of-hearing juror specifically because of the juror’s difficulty hearing

the proceedings. When the judge asked if there were any objections, Meadows’s

attorney spoke up.

             [Counsel]: Judge, do we not have some sort of
             amplification devices that we could assist with—

             Clerk: Not here.

             The Court: Remember where you are . . . we do not have
             that here. I’m sure they do down in Fort Collins, but we
             don’t have it available, and I’m not sure I can get it here
             in a reasonable time. We do have some assistance that’s
             available in other parts of the district, probably, but not
             right here.




                                         -3-
Trial Tr., Vol. I at 75–76. When the court dismissed yet another hard-of-hearing

juror, Meadows’s attorney formally objected.

                [Counsel]: Well, Judge, I would object. I understand we
                don’t have the equipment here, but this is not the first. I
                think there’s another gentleman who indicated he had a
                similar concern as well. And I think we have the
                obligation to provide these folks the necessary
                equipment so that they can serve as jurors if needed.
                So—

                The Court: I understand, Counsel, but I’m not sure we
                can get that here within a reasonable time. I could
                recess, I suppose, and try to get it here tomorrow.

Id. at 79–80.

      After the judge dismissed a third juror due to hearing difficulties, he noted

a standing objection from Meadows’s attorney but continued to voice skepticism

about a technological solution:

                The Court: All right. Unless there’s an objection—And
                I—your objection would stand with regards to the
                equipment. I’m not sure the equipment would help us in
                these events. So the Court’s going to go ahead and
                excuse the juror over the objections of the defense.

Id. at 82–83.

      After dismissing another hard-of-hearing juror, the judge again noted the

attorney’s standing objection and said “I understand, but I’m not sure the

equipment even would assist.” Id. at 114–15. The prosecutor then offered to

have one of her witnesses pick up assistive equipment prior to coming up for the


                                            -4-
trial. The judge was amenable to this, but continued to indicate he did not think

such equipment could help.

              The Court: Yeah, that would be fine, especially for
              tomorrow, but . . . [m]y experience with that has not
              been that it’s all that great. So I’m not convinced it will
              be of any assistance. So I’m going to excuse the juror
              and note my view; there is an obligation to assist, but at
              what point do you say, okay. I’ve been speaking as loud
              as I can and he’s within about 4 feet of me and says he
              can’t hear, and I don’t think there’s any equipment that
              going to fix that.

Id. at 115.

      When yet another juror explained he suffered from tinnitus—a persistent

ringing in the ears—the judge said “[l]et’s hang on to you and see if we can get

that equipment, see if that will help your situation.” Id. at 116.

      The next day, a juror indicated some difficulty hearing the proceedings.

The judge asked if anybody had obtained assistive devices. The prosecution

responded “[u]nfortunately, my witnesses are coming up late this afternoon, so it

wouldn’t have happened. So I apologize.” Trial Tr., Vol. II, at 42. All told, the

judge dismissed four jurors specifically because of their difficulty hearing.

      After the petit jury was finally selected, the parties proceeded to trial.

Meadows was convicted on all three of the sex offenses with which he was

charged, supported in part by a written confession he had signed. He was given

an indeterminate sentence, ranging between four years and life. Meadows


                                          -5-
brought a direct appeal in state court in 2012, arguing in part that the trial court

had erred by failing to accommodate the hard-of-hearing jurors. The Colorado

Court of Appeals rejected these arguments, affirming the conviction. Likewise,

the Colorado Supreme Court denied Meadows’s petition for writ of certiorari in

2013.

        Meadows then filed for post-conviction relief under Colorado Criminal

Procedure Rule 35(a). Under Rule 35(a), state prisoners can obtain collateral

review of the length of their sentences. While his Rule 35(a) motion was

pending, Meadows also sought relief under Rule 35(c), which allows for collateral

review of a state prisoner’s underlying conviction. 1 The state court refused to

consider his Rule 35(c) motion while his Rule 35(a) motion was still pending.

When the state court eventually denied his Rule 35(a) motion, neither Meadows

nor the court took any action to revive his Rule 35(c) motion. 2




        1
         Meadows filed his Rule 35(c) motion pro se. In this motion, he raised a
number of ineffective-assistance claims about his trial counsel, but none of them
dealt with his counsel’s failure to adequately object to the trial court’s dismissal
of hard-of-hearing jurors. The state court never addressed these claims.
        2
         The government maintains that Meadows did not present his ineffective-
assistance claim to the state court and thus we can remand to the state court for
Meadows to exhaust this claim. See 28 U.S.C. § 2254(b)(1)(A); see also Coleman
v. Thompson, 501 U.S. 722, 732 (1991). But even if a claim is unexhausted, we
may deny it on the merits. See 28 U.S.C. § 2254(b)(2) (“An application for a writ
of habeas corpus may be denied on the merits, notwithstanding the failure of the
applicant to exhaust the remedies available in the courts of the State.”).

                                          -6-
      B. Federal Court Proceedings

      Meadows then brought a pro se petition for federal habeas corpus relief

under 28 U.S.C. § 2254, challenging his conviction. The district court appointed

counsel to Meadows. Meadows then filed an amended petition focusing on his

ineffective-assistance-of-counsel claim.

      The district court held an evidentiary hearing on this claim. Meadows

called three witnesses: his trial attorney and two other attorneys who testified as

experts. At the hearing, Meadows’s trial attorney recounted his decision making

at the 2008 trial. He made reference to contemporaneous notes from the voir dire

in which he identified the four hard-of-hearing jurors the trial court judge had

dismissed and noted that their dismissal was a potential appellate issue. He also

explained that after Meadows’s conviction, he had filled out an appellate packet

noting the dismissal of the jurors. He further testified that at the time of the trial,

he knew he was able to seek a continuance or recess to try to get assistive devices

for the jurors, yet he chose not to make such a request. He could not remember

his rationale for this decision.

      The two experts both gave their assessment of the trial attorney’s

performance during voir dire. They testified that his performance fell below the

constitutional standard for counsel for several reasons. First, Meadows’s attorney

had failed to create an adequate record for appeal through his objections. His


                                           -7-
objection was general, but it should have been grounded in constitutional and

statutory terms. And, according to the experts, even if Meadows’s attorney was

unaware of the relevant legal grounds for his objection, he should have done

further research or contacted a supervisor for advice. Second, the experts faulted

Meadows’s attorney for doing nothing when the court offered to take a recess to

look into the possibility of getting equipment to accommodate the hard-of-hearing

jurors. They indicated that any reasonable attorney in his position would have

pressed harder to get the equipment. They agreed that neither of these failures

could be justified as strategic decisions.

      Following the evidentiary hearing, the district court denied Meadows’s

petition on the merits. Applying the standard for ineffective assistance of counsel

articulated in Strickland v. Washington, 466 U.S. 668 (1984), the court concluded

(1) the attorney’s performance as trial counsel had not been constitutionally

deficient because, when confronted with the dismissal of hard-of-hearing jurors in

the midst of voir dire, he objected to their dismissal and specifically raised the

issue of obtaining assistive devices to the court, and (2) Meadows needed to prove

actual prejudice resulting from any deficient performance, but had not provided

any evidence showing prejudice.




                                             -8-
                                   II. Analysis

      Meadows contends the district court incorrectly determined that his

attorney’s performance was constitutionally adequate and that he had to prove

actual prejudice.

      We disagree with Meadows’s arguments on both issues. Given that his

attorney lodged objections and sought accommodations for the hard-of-hearing

jurors, he met the constitutional standard for effective assistance. We also

conclude Meadows needs to show actual prejudice to prevail, a burden he does

not meet.

      A. Standard of Review

      Ineffectiveness of counsel is a mixed question of law and fact that we

review de novo. See Bullock v. Carver, 297 F.3d 1036, 1044 (10th Cir. 2002).

Typically, when faced with a petition for habeas corpus we would review a state

court’s resolution of questions of law with a great deal of deference. See 28

U.S.C. § 2254(d)(1) (indicating courts should not grant relief unless the state

court’s adjudication of the claim “resulted in a decision that was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States”). But when, as here, the

petitioner’s claim has not previously been adjudicated in state court proceedings,

“we exercise our independent judgment and review the federal district court’s


                                         -9-
conclusion of law de novo.” Hooks v. Workman, 689 F.3d 1148, 1164–65 (10th

Cir. 2012) (internal quotation marks omitted).

      B. Ineffective Assistance of Counsel

      The Sixth Amendment guarantees criminal defendants a right to counsel.

See United States Const. amend VI (“In all criminal prosecutions, the accused

shall enjoy the right . . . to have the Assistance of Counsel for his defence.”). In

Strickland, the Supreme Court interpreted this to include a right to the effective

assistance of counsel. See 466 U.S. 668, 686 (1984). There, the Court

announced a two-prong test for determining whether counsel’s performance

deprived a criminal defendant of this right. First, the defendant must show his

counsel’s performance fell “below an objective standard of reasonableness” and,

second, “the deficient performance prejudiced the defense.” Id. at 687–88. If the

defendant cannot establish either of these prongs, his ineffective-assistance claim

fails. See id. at 697.

             1. Performance

      While it may be tempting to assess a trial counsel’s performance with all

the benefits of hindsight, we cannot. Instead, our review of counsel’s

performance must be “highly deferential.” Harmon v. Sharp, 936 F.3d 1044,

1058 (10th Cir. 2019) (internal quotation marks omitted). When evaluating a trial

counsel’s performance, we must presume the counsel “to have rendered adequate


                                        -10-
assistance and made all significant decisions in the exercise of reasonable

professional judgment.” Id. (internal quotation marks omitted). To be

constitutionally deficient, the counsel’s performance “must be outside the wide

range of professionally competent assistance.” Id. (internal quotation marks

omitted). “To demonstrate constitutional deficiency, [the petitioner] must show

that counsel’s performance was completely unreasonable, not simply wrong.” Fox

v. Ward, 200 F.3d 1286, 1295 (10th Cir. 2000).

      As part of the deference we show to the trial counsel’s decisions, we

presume the counsel’s challenged action “might be considered sound trial

strategy.” Strickland, 466 U.S. at 689 (internal quotation marks omitted); see

also Harrington v. Richter, 562 U.S. 86, 109 (2011) (“There is a strong

presumption that counsel’s attention to certain issues to the exclusion of others

reflects trial tactics rather than sheer neglect.” (internal quotation marks

omitted)). This presumption extends to counsel’s actions during voir dire. See

Fox, 200 F.3d at 1295. “[T]he petitioner bears a heavy burden when it comes to

overcoming that presumption.” Harmon, 936 F.3d at 1058 (internal quotation

marks omitted; alterations incorporated). While “courts may not indulge ‘post-hoc

rationalization’ for counsel’s decisionmaking that contradicts the available

evidence of counsel’s actions, neither may they insist counsel confirm every

aspect of the strategic basis for his or her actions.” Harrington, 562 U.S. at 109.


                                         -11-
The presumption that a trial counsel engaged in sound trial strategy dissipates,

though, “when an attorney has a demonstrated ignorance of law directly relevant

to a decision.” Hooks, 689 F.3d at 1198.

      Because ineffective-assistance claims are often fact-intensive, the Supreme

Court has been careful not to make categorical rules about when an attorney’s

performance becomes constitutionally deficient. But it has provided some general

guidance. In Strickland and many subsequent cases, the Supreme Court has

explained that counsel has a “duty to make reasonable investigations [of law and

facts] or to make a reasonable decision that makes particular investigations

unnecessary.” 466 U.S. at 691. And in Hinton v. Alabama, the Court said “an

attorney’s ignorance of a point of law that is fundamental to his case combined

with his failure to perform basic research on that point is a quintessential example

of an unreasonable performance under Strickland.” 571 U.S. 263, 274 (2014)

(emphasis added).

             2. Prejudice

      Even if an attorney renders deficient performance, we will not disturb a

conviction unless the criminal defendant shows he suffered actual prejudice. In

this context, prejudice is “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”

Weaver v. Massachusetts, 137 S. Ct. 1899, 1911 (2017) (quoting Strickland, 466


                                         -12-
U.S. at 694). As the Court in Strickland explained: “The benchmark for judging

any claim of ineffectiveness must be whether counsel’s conduct so undermined

the proper functioning of the adversarial process that the trial cannot be relied on

as having produced a just result.” 466 U.S. at 686.

      But ineffective-assistance-of-counsel claims are sometimes accompanied by

claims that the counsel’s deficient performance resulted in a structural error. A

structural error is one that adversely “affects the framework within which the trial

proceeds, rather than being simply an error in the trial process itself.” Weaver,

137 S. Ct. at 1907 (internal quotation marks omitted; alterations incorporated).

These types of errors are fundamental malfunctions of the trial process, depriving

defendants of the very benefits of due process guaranteed by the Constitution.

The Supreme Court has identified a number of structural errors, including denying

a criminal defendant the right to represent himself, depriving a criminal defendant

of his right to an attorney, and failing to give a reasonable-doubt instruction. See

Neder v. United States, 527 U.S. 1, 8 (1999) (collecting cases).

      When a defendant objects to such an error at trial and successfully raises

the error on direct appeal, “the defendant generally is entitled to automatic

reversal regardless of the error’s actual effect on the outcome.” Weaver, 137 S.

Ct. at 1910.




                                         -13-
      When a trial counsel fails to object to a structural error at trial and thus the

issue is never brought before a court on direct appeal, a criminal defendant might

still dust off that error and re-invoke it as part of a subsequent ineffective-

assistance-of-counsel claim. In such situations, like here, courts must determine

whether the petitioner needs to show actual prejudice—as is required under

Strickland—or whether automatic reversal is warranted—the remedy used for

structural errors.

      Our review of the cases lead us to conclude actual prejudice is required in

this context. For example, in Weaver, the Supreme Court considered the interplay

between these two approaches to prejudice in habeas proceedings. See id. at

1907. Faced with this tension, the Court explained that simply labeling something

as a “structural error” has no “talismanic significance as a doctrinal matter.” Id.

Thus, even though the Court considered the error at issue there—violation of the

right to a public trial—to be structural, it still required Weaver to show that his

counsel’s failure to object to this error actually prejudiced him.

      The Court cautioned that the “rules governing ineffective-assistance claims

must be applied with scrupulous care.” Id. at 1912 (internal quotation marks

omitted). It pointed to “the difference between a public-trial violation preserved

and then raised on direct review and a public-trial violation raised as an

ineffective-assistance-of-counsel claim” when explaining why automatic reversal


                                          -14-
was not warranted when a structural error was raised in the ineffective-assistance

context. Id. Direct review provides a relatively quick and simple method for

correcting errors by the trial court, but “the costs and uncertainties of a new trial

are greater” when an error is first identified through an ineffective-assistance

claim. Id. This is because “an ineffective-assistance claim can function as a way

to escape rules of waiver and forfeiture and raise issues not presented at trial, thus

undermining the finality of jury verdicts.” Id. (internal quotation marks omitted

and alterations incorporated). In this context “[t]he finality interest is more at

risk.” Id. The Court concluded “[t]hese differences justify a different standard

for evaluating a structural error depending on whether it is raised on direct review

or raised instead in a claim alleging ineffective assistance of counsel.” Id.

      The Court also explained that errors have traditionally been considered

structural for one of three reasons: (1) “if the right at issue is not designed to

protect the defendant from erroneous conviction but instead protects some other

interest”; (2) “if the effects of the error are simply too hard to measure”; or (3) “if

the error always results in fundamental unfairness.” Id. at 1908. In denying

Weaver’s claim, the Court assumed that a defendant did not need to show actual

prejudice when his attorney’s deficient performance led to structural errors of the

last kind—those always resulting in fundamental unfairness. See id. at 1911

(“For the analytical purposes of this case, the Court will assume that Petitioner’s


                                          -15-
interpretation of Strickland is the correct one.”). Thus, before concluding that

Weaver had to demonstrate actual prejudice to succeed on his ineffective-

assistance claim, the Court ruled out the possibility that the error in his case was

the kind that always resulted in fundamental unfairness.

      The Court explained the public-trial violation at issue was not this kind of

error. Weaver’s trial counsel had failed to object to closure of a courtroom to the

public during jury selection. The Court acknowledged that such a violation of the

public-trial right was structural. Id. at 1908. But the error was structural under

only the first two rationales identified by the Court—it affected the rights of the

public and press and it was hard to measure the effect of the error. See id. at

1910. The Court concluded it did not fall into the third category of structural

errors: “not every public-trial violation will in fact lead to a fundamentally unfair

trial.” Id. at 1911. Because the structural error at issue would not always result

in fundamental unfairness, the Court did not decide whether such errors warranted

automatic reversal. Id. (“In light of the Court’s ultimate holding, however, the

Court need not decide that question here.”).

      C. Application

      To prevail, Meadows must meet both the performance and prejudice prongs

from Strickland. As we explain below, we agree with the district court that he

has failed on both.


                                         -16-
             1. Performance

      Meadows maintains his attorney’s performance during voir dire was

constitutionally deficient for two reasons: (1) his attorney did not adequately

ground his objections to the dismissal of hard-of-hearing jurors in statutory and

constitutional terms, and (2) his attorney did not ask for a recess or continuance to

obtain assistive devices for these jurors.

      As an initial matter, we agree with the district court that Meadows had

viable objections to the dismissal of the jurors under federal law. At the time of

the trial, the Supreme Court had concluded “that a State cannot, consistent with

due process, subject a defendant to indictment or trial by a jury that has been

selected in an arbitrary and discriminatory manner, in violation of the

Constitution and laws of the United States.” Peters v. Kiff, 407 U.S. 493, 502

(1972). Title II of the Americans with Disabilities Act had made clear that “no

qualified individual with a disability shall, by reason of such disability, be

excluded from participation in or be denied the benefits of the services, programs,

or activities of a public entity, or be subjected to discrimination by any such

entity.” 42 U.S.C. § 12132. Relevant here, a person is “qualified” if “with or

without . . . the provision of auxiliary aids and services,” he “meets the essential

eligibility requirements for . . . the participation in programs or activities

provided by a public entity.” Id. at § 12131(2). The ADA did, and continues to,


                                          -17-
extend its protections to court proceedings. See Tennessee v. Lane, 541 U.S. 509,

527–29 (2004). A trial court violates a defendant’s right to due process through

the arbitrary and discriminatory exclusion of jurors with disabilities who could

use auxiliary aids to participate in the court proceedings. 3

      Meadows insists his attorney’s failure to frame the objection in these

statutory and constitutional terms was objectively unreasonable. According to

Meadows, his attorney’s ignorance of the relevant law resulted in an inadequate

record for appeal. He likens his attorney’s failure to the facts of Hinton. In

Hinton, the criminal defendant’s attorney hired a ballistics expert who lacked

relevant expertise for the issue he would testify on at trial. See 571 U.S. at 268.

The attorney filed a motion for funding to hire an expert witness, which the court

granted. But, in granting the funds, the court was working off of an outdated


      3
         Colorado case law and statutes appear to extend similar protections. See
Carillo v. People, 974 P.2d 478, 492 n.10 (Colo. 1999) (“[W]e recognize that the
State of Colorado does not allow the automatic exclusion of prospective jurors
with hearing problems, consistent with the [ADA].” (citing Colo. Rev. Stat. § 13-
71-104)). Section 13-71-104(3)(b) provides that

             “A person with a disability shall serve, except where the
             court finds that such person’s disability prevents the
             person from performing the duties and responsibilities of
             a juror. Before dismissing a person with a disability on
             the basis of that person’s disability, the court shall
             interview the person to determine the reasonable
             accommodations, if any, consistent with federal and
             state law, that the court shall make available to a person
             to perform the duties of a juror.”

                                          -18-
version of the state statute which set a limit on the amount he could approve.

Over a year before the trial began, the state statute had been amended to eliminate

that limitation. The attorney knew he needed more funding to hire an effective

expert, but he settled for the less credible expert based upon his mistaken belief

about how much money he was afforded to spend. The Supreme Court concluded

such a mistake of law constituted objectively unreasonable performance. See id.

at 275 (“The only inadequate assistance of counsel here was the inexcusable

mistake of law—the unreasonable failure to understand the resources that state

law made available to him—that caused counsel to employ an expert that he

himself deemed inadequate.”).

      The fact that Meadows’s attorney did not specifically construe his objection

in statutory or constitutional terms does not take his performance “outside the

wide range of professionally competent assistance.” Harmon, 936 F.3d at 1058.

In the midst of jury selection, Meadow’s attorney understood that the judge’s

actions were improper. He voiced this concern and formally objected. See Trial

Tr., Vol. I at 79 (“[W]e have the obligation to provide these folks the necessary

equipment so that they can serve as jurors if needed.”). The judge continued to

recognize this standing objection when he dismissed two other hard-of-hearing

jurors. The attorney recorded in his contemporaneous notes that the exclusion of

these jurors was a potential appellate issue. At the end of trial, he included the


                                         -19-
issue in an appellate packet. On appeal, Meadows argued the judge’s dismissal of

hard-of-hearing jurors was improper under Colorado Revised Statute § 13-71-104.

Though the Colorado Court of Appeals rejected this claim on the merits, it viewed

the objection at trial as adequate to preserve the issue for appeal with regard to

three of the jurors. See R., Vol. I at 143–47. 4

      The attorney’s performance here is distinguishable from that of the counsel

in Hinton. In Hinton, the defendant’s “only reasonable and available defense

strategy requires consultation with experts or the introduction of expert

evidence.” 571 U.S. at 273. Despite being aware of how much his client’s case

hinged on expert testimony, Hinton’s counsel hired an expert he knew to be

inadequate and did nothing to confirm whether he could hire a better expert. He

failed to understand the basic law that was fundamental to his client’s case. Here,

in the midst of voir dire, the judge excused several hard-of-hearing jurors.

Meadows’s attorney identified that the excusal of the jurors was improper,

objected in general terms, and noted this objection as a potential appellate issue.




      4
         Meadows did not argue that his appellate counsel was ineffective by
failing to argue the dismissal of hard-of-hearing jurors violated due process. And
because he failed to raise such a claim during state post-conviction collateral
proceedings, neither the district nor we could have considered such an argument
anyway. See Davila v. Davis, 137 S. Ct. 2058, 2062–63 (2017) (explaining
ineffective-assistance claims about appellate counsel that are not presented to a
state court cannot then be raised through a federal habeas petition).

                                          -20-
Meadows’s attorney believed his objection had preserved the issue for appeal and

moved on with the jury selection.

      The Sixth Amendment does not require us to measure attorneys against the

Platonic ideal of the best possible performance. See Yarbough v. Gentry, 540

U.S. 1, 8 (2003) (per curiam) (“The Sixth Amendment guarantees reasonable

competence, not perfect advocacy judged with the benefit of hindsight.”). Here,

the objection undoubtedly could have been more specific. But Meadows’s

attorney was not completely unreasonable in deciding that his objection was

sufficient to preserve the issue for appeal. The Sixth Amendment right to

effective assistance of counsel establishes a constitutional floor, not a set of best

practices. We cannot say the attorney’s general objection to the dismissal of the

jurors, which a state appellate court deemed sufficient to preserve at least one

issue for appeal, fell below that floor.

      Beyond the objection, Meadows maintains his attorney’s performance was

constitutionally deficient because he failed to ask the court for a recess or

continuance to obtain assistive devices for the jurors. Meadows argues that his

attorney had no reason to acquiesce to the dismissal of the hard-of-hearing jurors

because his attorney had no information indicating whether those jurors would be

favorable or unfavorable to Meadows. Thus, according to Meadows, his




                                           -21-
attorney’s decision to allow the jurors to be dismissed and preserve the issue for

appeal was not objectively reasonable.

      As a reminder, Meadows’s attorney did specifically raise the issue of

getting accommodations in response to the dismissal of a hard-of-hearing juror.

The judge then told Meadows that no equipment was available at the courthouse,

probably could not be made available within a reasonable amount of time, and

might not be effective anyway. At the evidentiary hearing, Meadows’s attorney

was unable to explain why he did not push harder to accommodate these jurors.

      But we do not “insist counsel confirm every aspect for the strategic basis

for his . . . actions.” Harrington, 562 U.S. at 109. Meadows’s attorney knew he

could seek a recess or continuance to try to get equipment to accommodate the

hard-of-hearing jurors, but he chose to forgo those options. See R., Vol. II, at 69

(“[I]f I thought I needed or would get an advantage by requesting a continuance, I

would have done so.”). And the record indicates different reasons why he may

have taken this course of action. For instance, Meadow’s attorney may have

concluded that assistive equipment may not solve the problem in the first place, at

the cost of delaying the trial and inconveniencing the other potential jurors. He

may have wanted to maintain his rapport with the court. Meadows’s own expert

conceded that a conciliatory approach is a valid strategic consideration. See R.,

Vol. II, at 110–11. Proceeding with trial given the availability of an otherwise


                                         -22-
adequate jury pool can justify a decision not to seek a delay, especially if there is

no reason to think the excused jurors would be helpful to the defense.

      Given this context, we cannot say the attorney’s decision to not ask for a

recess or continuance in an attempt to obtain assistive equipment was objectively

unreasonable. We must presume that “counsel’s attention to certain issues to the

exclusion of others reflects trial tactics rather than sheer neglect.” Harrington,

562 U.S. at 110. Meadows’s attorney asked the court whether it was possible to

get assistive devices for the hard-of-hearing jurors. The trial court judge told him

it was likely not possible, and may not even be helpful, to obtain such equipment.

The next time the issue arose, Meadows’s attorney lodged a formal objection and

believed that this objection was enough to preserve the issue for appeal. The

prosecutor said she might be able to have such devices brought up but ultimately

was unable to do so. Faced with delaying jury selection to continue the hunt for

equipment or to forge on, Meadows’s attorney decided that he had preserved the

issue for appeal and it was in his client’s best interest to continue. And having a

solid objection in your hip-pocket for appeal can serve tactical objectives if your

client is convicted.

      In sum, trial counsel’s decision not to pursue the issue further was not

outside the bounds of reasonableness.

                                      *    *     *


                                          -23-
      In evaluating his trial counsel’s performance, Meadows wants us to engage

in an inappropriate level of post-hoc speculation. Meadows’s attorney objected to

the dismissal of the hard-of-hearing jurors and expressly asked the court about

getting accommodations for these jurors. To go back and reevaluate how the

objection could have been made more fulsomely or how the request for

accommodations could have been made more vigorously takes us beyond the

limited role we are given when reviewing whether a trial counsel’s performance

was constitutionally deficient.

             2. Prejudice

      Meadows has also failed to meet Strickland’s prejudice prong.

      Meadows maintains he should not have to satisfy the actual prejudice

standard normally required by Strickland. He argues the exclusion of hard-of-

hearing jurors is a structural error that always results in fundamental unfairness

and that the Court in Weaver indicated proof of actual prejudice is not necessary

in such instances.

      Weaver does not stand for the proposition that Meadows advances. The

Court specifically limited its holding to “the context of trial counsel’s failure to

object to the closure of the courtroom during jury selection.” Weaver, 137 S. Ct.

at 1907. And while the Court in Weaver assumed for the purpose of its analysis

that it would automatically reverse if it found that trial counsel had not objected


                                         -24-
to an error that always results in fundamental unfairness, it expressly withheld

judgment on this issue. 5 See id. at 1911 (“In light of the Court’s ultimate holding

. . . [it] need not decide that question here.”). Despite Meadows’s contentions

otherwise, the Court in Weaver did not require future courts to import the

structural error standard into ineffective-assistance cases.

      Regardless of what standard applies for Weaver’s third category of

structural errors, the parties here focused on whether the alleged structural error

in Meadows’s trial even fit within that third category, not on whether automatic

relief is available for third-category errors. And because we can decide this issue

on the argued grounds, we find it unnecessary to address what Weaver left




      5
         Justice Alito wrote a separate opinion, concurring in the judgment. See
Weaver, 137 S. Ct. at 1915 (Alito, J., concurring) (explaining that the Court has
relieved defendants of the obligation to show actual prejudice “in only a very
narrow set of cases in which the accused has effectively been denied counsel
altogether: These include the actual or constructive denial of counsel, state
interference with counsel’s assistance, or counsel that labors under actual
conflicts of interest”). Justice Thomas, who joined the majority opinion, did not
believe the majority opened the door for automatic reversals based on structural
errors raised in the ineffective-assistance context. Id. at 1914 (Thomas, J.,
concurring) (“I do not read the opinion of the Court to preclude the approach set
forth in Justice Alito’s opinion, which correctly applies our precedents.”). One
circuit court has come to a similar conclusion as Justice Thomas. See Parks v.
Chapman, 815 F. App’x 937, 944 (6th Cir. 2020) (unpublished) cert. denied, 2021
WL 1072353 (Mar. 22, 2021) (rejecting the argument that Weaver ever compels a
court to automatically reverse if the defendant shows a structural error as part of
an ineffective-assistance claim).

                                         -25-
open—whether prejudice has to be proved to prevail under a Weaver third-

category claim.

      Instead, we resolve this issue on the grounds argued by the parties: even if

we assume the alleged error was structural, it was not the sort of structural error

that always results in fundamental unfairness. We start by precisely defining the

alleged structural error: the selection of a jury in a way that resulted in the

arbitrary exclusion of four hard-of-hearing prospective jurors. Although

discrimination—whether based on disability or some other characteristic—in jury

selection might sometimes result in fundamental unfairness, that does not mean it

always will. The remaining jury pool may be completely unbiased and fair to the

defendant, so that he still receives a fair trial despite the arbitrary or

discriminatory exclusion of certain jurors.

      This case presents a prime example of how discrimination in jury selection

can still result in a fair trial. As noted by the district court, there is no evidence

of any juror bias, and no connection between the basis for the

discrimination—hearing issues—and the nature of the case or the defendant.

Indeed, Meadows never tried to argue that his trial specifically was unfair in any

particular way. Because we perceive no hint of fundamental unfairness in this

case despite the alleged structural error, that alleged error is not one that always

results in fundamental unfairness. See id. at 1913 (“There has been no showing,


                                           -26-
furthermore, that the potential harms flowing from [the alleged structural error]

came to pass in this case.”).

       Thus, even if the exclusion of the hard-of-hearing jurors constituted

structural error, Meadows must satisfy Strickland’s standard for showing

prejudice. And tasked with proving actual prejudice, Meadows’s claim of

ineffective assistance of counsel withers on the vine. Strickland requires

Meadows to show that but for his counsel’s alleged errors, there was “a

reasonable probability that . . . the result of the proceeding would have been

different.” 466 U.S. at 694. Meadows acknowledges that he cannot make this

showing in his case. See Reply Br. at 17 (“[I]t is impossible to show what effect

that may have had on the ultimate finding of his guilt.”). Thus, Meadows’s claim

of ineffective assistance of counsel fails and his petition for habeas corpus along

with it.

                                 III. Conclusion

       For the foregoing reasons, we AFFIRM the district court’s denial of

Meadows’s petition for habeas corpus.




                                        -27-